


Exhibit 10.21

 

Codigent Solutions Group, Inc.

 

1209 Laurel Street

 

Triple Net Lease

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A1

BASIC LEASE INFORMATION

 

Lease Date:

April 10, 2002

Landlord:

Nashville Urban Partners 2000 II, LLC

Address:

124 12th Avenue South, Suite 610, Nashville, TN  37203

 

 

Tenant:

Codigent Solutions Group, Inc.

Address:

113 Seaboard Lane, Suite A-170

 

Franklin, TN  37067

 

 

Contact:

Tim Unger, Chief Executive Officer

Telephone:

615-507-8041

 

 

Building:

1209 Laurel Street, Nashville, Tennessee

 

 

Tenant Improvements:

Tenant shall accept the space “as is”

 

 

Witnesseth:

Rentable Square Feet:  18,000

 

 

Paragraph 2(a):

LEASE TERM:

Five  (5) years or 60 months

 

COMMENCING ON:

April 15, 2002

 

EXPIRATION DATE:

April 14, 2007 (unless modified as permitted herein)

 

EXTENSION RIGHT:

One 5-year renewal at the rental rate described below

 

 

 

Paragraph 3(a):

(Annual) Rent per Rentable Square Foot

 

Year(s)

 

Rate/RSF*

 

Monthly Rent

 

 

 

 

 

 

 

1

 

$

14.00

 

$

21,000.00

 

2

 

$

16.00

 

$

24,000.00

 

3

 

$

17.00

 

$

25,500.00

 

4

 

$

19.25

 

$

28,875.00

 

5

 

$

20.25

 

$

30,375.00

 

 

--------------------------------------------------------------------------------

* This is a Triple Net Lease and Tenant shall pay all utilities; janitorial
costs; general and equipment maintenance expenses, taxes, property expenses,
insurance, and other costs, all as more specifically described herein.

 

Paragraph 2(b):

Five Year Renewal Term

 

 

(Annual) Rent per Rentable Square Foot shall be the greater of the rates set
forth below or the market rate at such time but in no event shall such rate
exceed $25.00/RSF

 

Year(s)

 

Rate/RSF*

 

Monthly Rent

 

 

 

 

 

 

 

6

 

$

21.00

 

$

31,500.00

 

7

 

$

21.00

 

$

31,500.00

 

8

 

$

22.00

 

$

33,000.00

 

9

 

$

22.50

 

$

33,750.00

 

10

 

$

23.00

 

$

34,500.00

 

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

* This is a Triple Net Lease and Tenant shall pay all utilities; janitorial
costs; general and equipment maintenance expenses, taxes, property expenses,
insurance, and other costs, all as more specifically described herein.

 

 

Paragraph 3(c):

Security Deposit:  $25,000

 

 

 

The foregoing Basic Lease information is hereby incorporated into and made a
part of this Lease.  Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information herein above set forth and
shall be construed to incorporate all of the terms provided under the particular
Lease paragraph pertaining to such information.  In the event of any conflict
between any Basic Lease Information and the Lease, the latter shall control.

 

Landlord:

Tenant:

 

 

Nashville Urban Partners 2000 II, LLC

Codigent Solutions Group, Inc.

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Occupancy and Use.

 

2.

Term and Possession.

 

3.

Rent

 

4.

Insurance and Taxes

 

5.

Utilities

 

6.

Restrictions on Use.

 

7.

Compliance With Laws.

 

8.

Alterations.

 

9.

Repairs and Other Services

 

10.

Liens.

 

11.

Assignment and Subletting

 

12.

Insurance and Indemnification

 

13.

Waiver of Subrogation.

 

14.

Services and Utilities.

 

15.

Tenant’s Certificates.

 

16.

Holding Over.

 

17.

Subordination.

 

18.

Rules and Regulations.

 

19.

Re-Entry By Landlord.

 

20.

Insolvency or Bankruptcy.

 

21.

Tenant Default.

 

22.

Landlord Default.

 

23.

Damage By Fire or Other Casualty

 

24.

Eminent Domain.

 

25.

Sale By Landlord.

 

26.

Right of Landlord to Perform.

 

27.

Surrender of Premises.

 

28.

Waiver.

 

29.

Notices

 

30.

Abandonment.

 

31.

Successors and Assigns.

 

32.

Attorney’s Fees.

 

33.

Miscellaneous.

 

34.

Parallel Gear

 

35.

Limitation of Landlord’s Liability.

 

36.

Limitation of Trustee’s Liability.

 

37.

Tenant Improvements.

 

38.

Special Stipulations.

 

39.

Brokerage.

 

40.

Force Majeure.

 

 

 

Exhibit A:

Floorplan of the Building

 

Exhibit A1:

Basic Lease Information

 

Exhibit B:

Rules and Regulations

 

Exhibit C:

Security Fence

 

4

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made and entered into as of April 10, 2002, by and
between Nashville Urban Partners 2000 II, LLC (herein called “Landlord”), and
Codigent Solutions Group, Inc. (herein called “Tenant”);

 

WITNESSETH:

 

Tenant desires to lease those premises (the “Premises”) consisting of all of the
land, parking areas and the building located at 1209 Laurel Street, Nashville,
Tennessee (the “Building”).  The fee simple owner of the Premises is C. Mark
Carver, Trustee (the “Trustee”) pursuant to that certain Amended and Restated
Trust Agreement dated September 29, 2000 (the “Trust Agreement”).  Landlord is
the sole beneficiary under the Trust Agreement as it applies to the Premises. 
As such beneficial owner of the Premises, Landlord is the landlord under this
Lease.

 

Upon and subject to the terms, covenants and conditions hereinafter set forth,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises.

 

1.             Occupancy and Use.

 

Tenant shall use and occupy the premises for purposes of general office use and
operating its business providing e-business services and information technology
services, and for no other use or purpose without the prior written consent of
Landlord.  Landlord shall have the right to use (a) Storage Area A as shown on
Exhibit A hereto for storage until July 1, 2002 and (b) Storage Area B as shown
on Exhibit A hereto for storage until May 6, 2002.  Prior to May 6, 2002,
Landlord shall use reasonable efforts to consolidate all of its materials in
Storage Area B on one side of Storage Area B.  Prior to entering such storage
areas, shall provide Tenant with reasonable notice.  Landlord and Tenant agree
and acknowledge that Landlord may, at any time during the Term of the Lease
after providing Tenant with at least 30 days prior written notice, remove from
the Building the portions of the Building shown on Exhibit A as Storage Area A
and Office Area A.  Until such time that Landlord commences such removal (and
subject to the right of Landlord to use Storage Areas A and B as described
above), Tenant shall have the right to use and occupy Storage Area A and Office
Area A.  In the course of removing such portions of the Building,  Landlord
shall use its best efforts in good faith to avoid any material interference with
Tenant’s business operations, including, without limitation, interruption of
utility services.  Landlord shall be liable (to the extent such liability is not
covered by insurance) with respect to interference with Tenant’s business for
which Landlord’s action is the direct, material and proximate cause of Tenant’s
inability to provide substantial and customary service to its customers.

 

2.             Term and Possession.

 

(a)           The term of this Lease (the “Term”) shall be for a period of sixty
(60) months as specified in the Basic Lease Information or until sooner
terminated or extended as herein provided.  The Commencement Date shall be April
15, 2002.  Upon reasonable prior request to Landlord, Tenant shall have
reasonable rights to enter the Building prior to the Commencement Date to
prepare the space and move in equipment and furniture but Tenant shall not
commence its business operations in the Building prior to the Commencement Date.

 

5

--------------------------------------------------------------------------------


 

(b)           Landlord hereby grants to Tenant the option to renew the Lease for
an additional term commencing April 15, 2007 and ending on April 14, 2012 unless
sooner terminated as herein provided.  To exercise such renewal option, Tenant
must provide Landlord with written notice on or before one hundred eighty (180)
days prior to the expiration of the initial term of this Lease.  Rent for the
extension term shall be at the greater of (i) the prevailing market rate for the
central business district in Nashville, Tennessee, at such time for comparable
space or (ii) the rates set forth in the Basic Lease Information set forth
herein but in no event shall the Rent per square foot during the five-year
additional term exceed $25.00 per rentable square foot.  Tenant and Landlord
shall, on or before 90 days prior to the expiration of the initial term of the
Lease, agree upon the rental rate after using their best efforts in good faith. 
In the event that the parties cannot agree prior to such time, then the renewal
of the Term shall be void and the Lease shall terminate on April 14, 2007.

 

(c)           Notwithstanding the foregoing Section 2(b), during the second five
years of the Term of the Lease, Landlord shall have the right to move Tenant to
another “comparable location” at Landlord’s sole cost and expense.  The
comparable location shall be equal to or superior to the quality of the Building
(including, without limitation, the specifications, build out whether done by
Landlord or Tenant in the Building, parking and security).  The move shall not
result in an interruption of Tenant’s business.  In the event that Landlord
desires to exercise such option to move Tenant, Landlord shall provide Tenant
with at least one hundred eighty (180) days prior written notice.

 

3.             Rent

 

(a)           Tenant shall pay to Landlord throughout the Term the annual rental
amount specified in the Basic Lease Information (“Rent”), which sum shall be
payable by Tenant in equal monthly installments on or before the first day of
each month, in advance, in lawful money of the United States, without any prior
demand therefore and without deduction or offset whatsoever, to Landlord at the
address specified in the Basic Lease Information or to such other firm or to
such other place as Landlord may from time to time designate in writing.  Tenant
shall pay to Landlord all charges and other amounts whatsoever as and when
provided in the Lease (the “Additional Charges”).  All Additional Charges will
be payable to Landlord at the place where the Rent is payable and Landlord shall
have the same remedies for a default in payment of Additional Charges as for a
default in the payment of Rent.  If the Commencement Date should occur on a day
other than the first day of a calendar month, or if the Expiration Date should
occur on a day other than the last day of a calendar month, then the Rent and
Additional Charges for such fractional month shall be prorated on a daily basis.

 

(b)           Tenant recognizes that late payment of any Rent or Additional
Charges will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain.  Tenant therefore agrees that if any Rent or Additional Charges
remain unpaid for more than five (5) days after the amount is due, the amount of
such unpaid Rent or Additional Charges shall be increased by a late charge to be
paid to Landlord by Tenant in an amount equal to ten percent (10%) of the amount
of the delinquent Rent or Additional Charges calculated from the date originally
due.  The amount of the late charge to be paid to Landlord by Tenant on any
unpaid Rent or Additional Charges shall be added to Tenant’s obligation for the
monthly period on which the late charge is unpaid, all of which shall be due and
payable on demand.  The provisions of this Paragraph 3(b) in no way relieve
Tenant of the obligation to pay rent or additional charges on or before the date
on which they are due, nor do the terms of Paragraph 3(b)

 

6

--------------------------------------------------------------------------------


 

in any way affect Landlord’s remedies pursuant to Paragraph 21 in the event any
Rent or Additional Charge is unpaid after the date due.

 

(c)           Landlord acknowledges that Tenant has deposited with Landlord the
Security Deposit in the amount of $25,000.00.  Landlord shall hold the Security
Deposit for the full and faithful performance by Tenant of all terms, covenants,
and conditions of this Lease to be performed on the part of Tenant, which sum
shall be returned to Tenant after the expiration or termination of this Lease
within ten (10) business days after termination provided Tenant has fully and
faithfully carried out all of the terms, covenants, and conditions to be
performed by Tenant under this Lease.  Tenant shall not mortgage, assign, or
encumber the Security Deposit without the prior written consent of Landlord.  In
the event of a bona fide sale of the Building subject to this Lease, Landlord
(and any future landlord) shall have the right to transfer the Security Deposit
to such purchaser only for the benefit of Tenant, whereupon Landlord shall be
released by Tenant from all liability for the return of the Security Deposit and
Tenant agrees to look solely to the purchaser for the return of the Security
Deposit.

 

4.             Insurance and Taxes

 

Tenant is responsible for payment of the following,  which shall be paid
directly by Tenant to the provider of such services;

 

(1)           INSURANCE, including, but not limited to, (i) fire and extended
coverage premium, (ii) earthquake and extended coverage premium, (iii) liability
and extended coverage premium, and (iv) premiums for other insurance customarily
carried from time to time by landlords in the general area of the Building;

 

(2)           TAXES, including, but not limited to, (i) real estate taxes and
assessments on the Land, the Building or the Premises, and taxes and assessments
levied in substitution or supplementation in whole or in part of such taxes,
(ii) personal property taxes (for the Building’s personal property, including
license expenses), (iii) taxes imposed on services of Landlord’s agents and
employees, and (iv) all other taxes or fees now or hereafter levied by any
governmental authority on the Building, the Land or its contents or on the
operation and use thereof.

 

5.             Utilities

 

Tenant will at its own cost and expense pay for all water, sanitary sewer, gas,
electricity, and other utilities used in the Premises and will save and hold
Landlord harmless from any charge or liability for same.  Such payments shall be
made directly to the supplier of any utility to whom Landlord may direct Tenant
to pay.

 

6.             Restrictions on Use.

 

Tenant shall not use or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose, nor shall Tenant cause or maintain or permit
any nuisance in on or about the Premises.  Tenant shall not commit or suffer the
commission of any waste in, on or about the Premises.

 

7

--------------------------------------------------------------------------------


 

7.             Compliance With Laws.

 

Tenant shall not use the Premises, and or the Building, or permit anything to be
done in or about the Premises, and or the Building, which will in any way
conflict with the law, statute, ordinance or governmental rule or regulation now
in force or which may hereafter be enacted or promulgated.  Tenant  shall not do
or permit anything to be done on or about the Premises, and or the Building, or
bring or keep anything therein which will in any way increase the rate of any
insurance upon the Building or any of its contents or cause a cancellation of
such insurance upon the Building or any of its contents or otherwise affect such
insurance in any manner, and Tenant shall at its sole cost and expense promptly
comply with all laws, statutes, ordinances and governmental rules, regulations
or requirements now in force or which may hereafter be in force and with the
requirements of any board of fire underwriters or other similar body now or
hereafter constituted relating to or affecting the condition, use or occupancy
of the Premises, and or the Building, excluding structural changes not related
to or affected by alterations or improvements made by or for Tenant or Tenant’s
acts.  The judgment or opinion of any administrative body or court of competent
jurisdiction or the admission of Tenant in an action against Tenant, whether
Landlord be a party thereto or not, that Tenant has so violated any such law,
statute, ordinance, rule, regulation, or requirement, shall be conclusive of
such violation as between Landlord and Tenant.

 

8.             Alterations.

 

(a)           Tenant shall not make or suffer to be made any alterations,
additions or improvements (collectively, “Alterations”) in, on or to the
Premises or any part thereof  without the prior written consent of Landlord,
which consent shall not be unreasonably withheld (except if any Alteration(s)
would affect the structural integrity or architectural appearance of the
Premises.) Any Alterations in, on or to the Premises, except for Tenant’s
movable furniture and equipment (whether or not attached to the Premises) shall
immediately become Landlord’s property and at the end of the Term, shall remain
on the Premises without compensation to Tenant.  In the event Landlord consents
to the making of any Alterations by Tenant, the same shall be made by Tenant, at
Tenant’s sole cost and expense, in accordance with plans and specifications
approved by Landlord, and any contractor or person selected by Tenant to make
the same must be first approved in writing by Landlord.  Tenant shall give to
Landlord at least five (5) business days prior notice of commencement of any
construction on the Premises.  Tenant agrees and acknowledges that Tenant is not
the agent for Landlord for any purpose, including, without limitation,
contracting with third parties for improvements to the Premises.   Tenant agrees
that any construction contract related to the Premises executed by Tenant shall
contain a provision stating that Tenant is not the agent for Landlord for any
purpose, including, without limitation, contracting with third parties for
improvements to the Premises.  Tenant agrees that any party providing
construction services or materials to the Premises shall execute a waiver of
such party’s right to file a mechanic’s lien against the Landlord’s interest in
the Premises and Tenant shall deliver such waiver to Landlord prior to
permitting such party to begin work on the Premises.

 

(b)           As soon as reasonably possible after execution of this Lease,
Landlord agrees to erect a security fence to enclose and secure the area
containing the generator as more particularly described on Exhibit C attached
hereto and incorporated herein by reference.  Such security fence shall be
comparable to the existing security fencing at the Premises.

 

(c)           During the Term, Tenant shall have the option to install, at
Tenant’s expense, an additional back-up generator to the Premises without
Landlord’s consent.

 

8

--------------------------------------------------------------------------------


 

9.             Repairs and Other Services

 

(a)           Tenant shall take good care of the Premises and, at Tenant’s cost
and expense, shall make all repairs and replacements as and when Landlord deems
necessary to preserve the Premises in good working order and condition, except
that Tenant shall not be required to make any structural repairs or structural
replacements unless necessitated or occasioned by the acts, omissions or
negligence of Tenant or any person claiming through or under Tenant, or any of
their servants, employees, contractors, agents, visitors, or licensees, or by
the use or occupancy or manner of use or occupancy of the Premises by Tenant or
any such person.  Notwithstanding the foregoing, Landlord shall repair and
maintain the structure (except as provided above), locks, doors, roof,
structural walls, windows, roof-mounted HVAC systems, and plumbing system. 
Landlord shall also provide groundskeeping services, maintain any landscaping,
and provide a security patrol from  approximately 6-9 p.m each evening. 
Landlord shall not be liable for and, except as provided in Paragraph 22, there
shall be no abatement of Rent with respect to, any injury or interference with
Tenant’s business arising from any repairs, maintenance, alteration or
improvement in or to any portion of the Building, including the Premises, or in
or to the fixtures, appurtenances and equipment therein except that Tenant shall
be entitled to a rental abatement for any portion of the Premises which becomes
substantially unusable during such repair, maintenance, alterations or
improvements.  Notwithstanding the foregoing sentence, Landlord shall be liable
(to the extent such liability is not covered by insurance) with respect to
interference with Tenant’s business for which Landlord’s action is the direct,
material and proximate cause of Tenant’s inability to provide substantial and
customary service to its customers.

 

(b)           All repairs and replacements required to be made by Tenant or any
person claiming through or under Tenant shall be made and performed (a) at
Tenant’s cost and expense and at such time and in such manner as Landlord may
reasonably designate, (b) by contractors or mechanics approved by Landlord in
its reasonable discretion, (c) so that same shall be at least equal in quality,
value, and utility to the original work or installation, and (d) in accordance
with the Rules and Regulations for the Building reasonably adopted by Landlord
from time to time and in accordance with all applicable laws and regulations of
governmental authorities having jurisdiction over the Premises.

 

10.          Liens.

 

Tenant shall keep the Premises free from any liens arising out of any work
performed, material furnished or obligations incurred by Tenant.  In the event
that Tenant does not, within forty-five (45) days following the imposition of
any such lien, cause the same to be released of record by payment or posting of
a proper bond and providing Landlord with notarized lien waivers, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but not the obligation, to cause the same to be released by such means as it
shall deem proper, including payment of the claim giving rise to such lien.  All
such sums paid by Landlord and all reasonable expenses incurred by it in
connection therewith shall be considered Additional Charges and shall be payable
to it by Tenant on demand with interest at the maximum rate permitted by law;
such sums not paid by Tenant as billed shall constitute a default under the
terms provided herein.  Landlord shall have the right at all times to post and
keep posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper, for the protection of Landlord, the Premises, the
Building and any other party having an interest therein.

 

9

--------------------------------------------------------------------------------


 

11.          Assignment and Subletting

 

(a)           Except as set forth below Tenant shall not directly or indirectly,
voluntarily or by operation of law, sell, assign, encumber, pledge or otherwise
transfer or hypothecate all or any portion of its interest or rights with
respect to the Premises or Tenant’s leasehold estate hereunder (collectively,
“Assignment”), or permit all or any portion of the Premises to be occupied by
anyone other than Tenant or sublet all or any portion of the Premises or
transfer a portion of its interest in or rights with respect to Tenant’s
Leasehold estate hereunder (collectively, “Sublease”) or any portion thereof
without Landlord’s prior written consent in each instance, which consent may not
be unreasonably withheld, conditioned, or delayed. Notwithstanding anything
contained herein to the contrary, Tenant may, without obtaining the consent of
Landlord, assign, sublet or transfer this Lease or any interest therein, to any
Affiliate, as hereinafter defined, of Tenant; provided, however, that in the
event of such assignment, subletting, or transfer, Tenant shall remain liable
for its obligations under this Lease.  Tenant shall provide a notice of any such
assignment.  An “Affiliate” shall mean any corporation which, directly or
indirectly, controls or is controlled by, or is under common control with,
Tenant.  For this purpose, “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction or the management and
policies of such corporation, whether through the ownership of voting
securities, or by contract or otherwise.  Additionally, for purposes of this
Lease, the following transactions relating to Tenant shall not be considered an
Assignment of this Lease and shall not give rise to any requirement of approval
or consent by any party to this Lease, nor, result in any right to terminate or
alter this Lease; any merger (including, without limitation, a reincorporation
merger), consolidation, reorganization, stock exchange, sale of stock or
substantially all of the assets or other similar or related transaction in which
Tenant is the surviving entity or, if Tenant is not the surviving entity, the
surviving entity continues to conduct the business conducted by Tenant prior to
consummation of the transaction; and the resulting company shall have financial
worth equal to or greater than Tenant.

 

(b)           Except in the case of transactions not considered Assignments as
provided above, if Tenant desires at anytime to enter into an Assignment of this
Lease or a sublease of the Premises or any portion thereof, it shall first give
written notice to Landlord of its desire to do so, which notice shall contain
(a) the name of the proposed assignee, subtenant or occupant, (b) the nature of
the proposed assignee’s, subtenant’s, or occupant’s business to be carried on in
the Premises, (c) the terms and provisions of the proposed Assignment or
Sublease, and (d) such financial information as Landlord may reasonably request
concerning the proposed assignee, subtenant or occupant.

 

(c)           Except in the case of transactions not considered Assignments as
provided above, at any time within thirty (30) days after Landlord’s receipt of
the notice specified in Paragraph 11(b), Landlord may by written notice to
Tenant elect to (i) Sublease itself the portion of the Premises specified in
Tenant’s notice or any portion thereof, (ii) take an Assignment of Tenant’s
leasehold estate specified in Tenant’s notice, with a proportionate abatement in
Rent and Additional Charges, (iii) terminate this lease as to the portion
(including all) of the Premises that is specified in Tenant’s notice, with a
proportionate abatement in Rent and Additional Charges, (iv) consent to the
Sublease or Assignment, (v) disapprove the Sublease or Assignment subject to the
limitations set forth in Section 11(a) above.  As a condition for granting its
consent to any Assignment or Sublease, however, Landlord may require that Tenant
pay Landlord the amount by which all sums payable to Tenant in connection with
such Assignment or Sublease exceed the Rent and Additional Charges hereunder (or
a proportionate amount thereof representing the portion of the Premises subject
to a sublease).  In the event Landlord elects to Sublease or take an Assignment
from Tenant as described in clauses (i) and (ii) above, the rent payable by
Landlord shall be the lower of that set forth in Tenant’s notice or the Rent
payable by Tenant under this Lease at the time of the Assignment or Sublease (or
a proportionate amount thereof representing the portion of the premises subject
to the

 

10

--------------------------------------------------------------------------------


 

Sublease or Assignment if less than the entire Premises). In the event Landlord
elects any of the options set forth in clauses (i), (ii), or (iii) above, with
respect to a portion of the Premises, Tenant shall at all times provide
reasonable and appropriate access to such portion of the Premises and use of any
common facilities, and Landlord shall have the right to use such portion of the
Premises for any legal purpose in its sole discretion and the right to further
assign or sublease the portion of the Premises subject to Landlord’s election
without the consent of Tenant.  If Landlord consents to the Sublease or
Assignment within said thirty (30) day period, Tenant may thereafter within one
hundred twenty (120) days after Landlord’s consent, but not later than the
expiration of said one hundred twenty (120) days, enter into such Assignment of
the Premises or Sublease of the Premises or portion thereof, upon the terms and
conditions set forth in the notice furnished by Tenant to Landlord pursuant to
Paragraph 11(b).

 

(d)           No consent by Landlord to any Assignment or Sublease by Tenant
shall relieve Tenant of any obligation to be performed by Tenant under this
Lease, whether arising before or after the Assignment or Sublease.  The consent
by Landlord to any other Assignment or Sublease shall not relieve Tenant from
the obligation to obtain Landlord’s express written consent to any other
Assignment or Sublease.  Any Assignment or Sublease that is not in compliance
with this Paragraph 11 shall be void.  The provisions of this subsection (d)
shall not apply to any transaction not considered an Assignment as provided in
subsection (a) above.

 

(e)           Each assignee, sublessee or other transferee, other than Landlord,
shall assume, as provided in this Paragraph 11(e), all obligations of Tenant
under this Lease and shall be and remain liable jointly and severally with
Tenant (except that in the case of transactions not considered Assignments as
provided in subsection (a) above Tenant shall not remain liable) for the payment
of Rent and Additional Charges, and for the performance of all the terms,
covenants, conditions and agreements herein contained on Tenant’s part to be
performed for the Term; provided, however, that the assignee, sublessee,
mortgagee, pledgee or other transferee shall be liable to the Landlord for Rent
and Additional Charges only in the amount set forth in or contemplated by the
Assignment or Sublease.  No Assignment shall be binding on Landlord unless the
assignee or Tenant shall deliver to Landlord a counter part of the Assignment
and an instrument in recordable form that contains a covenant of assumption by
the assignee satisfactory in substance and form to Landlord, consistent with the
requirements of this Paragraph 11(e), but the failure or refusal of the assignee
to execute such instrument of assumption shall not release or discharge the
assignee from its liability as set forth above.

 

(f)            Notwithstanding any other provision in this Section 11, Landlord
agrees that Tenant shall have the right to use the Premises in the normal course
of Tenant’s business to provide services to third parties and to permit such
third parties and/or such parties’ equipment to occupy a portion of the
Premises.  Such transactions shall not be considered “subleases” or
“assignments” for the purposes of this Section 11.

 

12.          Insurance and Indemnification

 

(a)           Tenant shall indemnify and hold Landlord and Trustee harmless
from, and defend Landlord and Trustee against, any and all claims, liability,
cost or expense (including reasonable attorneys’ fees) arising from:

 

(i)            any injury or damage to persons or property occurring in or about
the Premises or any facilities (including elevators, stairwells or hallways) the
use of

 

11

--------------------------------------------------------------------------------


 

which Tenant has in conjunction with other tenants of the Building, as and to
the extent such injury or damage results from the negligence or fault of Tenant,
its agents, servants, employees or invitees; or

 

(ii)           any breach or default by Tenant in the performance of any
covenant or agreement on the part of Tenant to be performed pursuant to the
terms of this Lease.

 

(b)           Landlord shall indemnify and hold Tenant and Trustee harmless
from, and defend Tenant and Trustee against, any and all claims, liability, cost
or expense (including reasonable attorneys’ fees) arising from:

 

(i)            any injury or damage to persons or property occurring in or about
the Building (including the Premises), as and to the extent such injury or
damage results from the negligence or fault of Landlord, its agents, servants,
employees or invitees; or

 

(ii)           any breach or default by Landlord in the performance of any
covenant or agreement on the part of Landlord to be performed pursuant to the
terms of this Lease.

 

(c)           Tenant shall procure at its cost and expense and keep in effect
during the Term “Broad Form” comprehensive general liability insurance including
contractual liability with a minimum combined single limit of liability of One
Million Dollars ($1,000,000).  Tenant shall procure at its cost and expense and
keep in effect during the Term “Business Interruption” insurance in form and in
amounts reasonably acceptable to Landlord.  Such insurance shall name Landlord
as an additional insured, shall specifically include the liability assumed
hereunder by Tenant, shall provide that it is primary insurance and not excess
over or contributory with any other valid, existing and applicable insurance in
force for and on behalf of Landlord, and shall provide that Landlord shall
receive thirty (30) days written notice from the insurer prior to the
cancellation or change of coverage (provided that no notice shall be required in
the event the policy is replaced by a policy with equivalent coverage).  Tenant
shall deliver certificates reflecting such insurance to Landlord upon its
written request therefor.  In the event Tenant shall fail to procure such
policies or deliver such certificates, Landlord may, at its option, procure the
same for the account of Tenant and the cost thereof shall be paid to Landlord as
Additional Charges within five (5) days after delivery to Tenant of a statement
therefor.

 

(d)           Landlord shall procure at its cost and expense and keep in effect
during the Term (i) “Broad Form” comprehensive general liability insurance
including contractual liability with a minimum combined single limit of
liability of One Million Dollars ($1,000,000) and (ii) insurance against all
risks of physical loss or damage to the Building,  including the perils of flood
and earthquake, in an amount equal to the full insurable value thereof. 
Landlord shall deliver certificates reflecting such insurance to Tenant upon its
written request therefor.

 

(e)           Each of Landlord and Tenant hereby releases the other from all
claims for any loss or damage arising out of or incident to the occurrence of
any perils covered by, or which would be covered by, the insurance policies that
each of them is required to obtain and maintain under the terms of this Lease,
except as and to the extent that any such loss or damage (i) is not, or would
not be, covered by the insurance policies required to be maintained hereunder
(giving effect to

 

12

--------------------------------------------------------------------------------


 

limitations of liability and deductibles) or (ii) is caused by the gross
negligence or willful misconduct of the released party.

 

13.          Waiver of Subrogation.

 

Landlord and Tenant shall each obtain from their respective insurers under all
policies required to be obtained and maintained hereunder a waiver of all rights
of subrogation which the insurer of one party might otherwise have against the
other party, and Landlord and Tenant shall each indemnify the other against any
loss or expense, including reasonable attorneys’ fees, resulting from the
failure to obtain the same.

 

14.          Services and Utilities.

 

(a)           Landlord shall maintain the roof, exterior walls, the exterior 
windows in the Building, and the structure itself, in reasonably good order and
condition, consistent with standards found in other similar buildings in the
Nashville Central Business District, except for damage occasioned by the act of
Tenant, which damage shall be repaired by Landlord at Tenant’s expense.

 

(b)           Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall the rental herein
reserved be abated by reason of (i) failure to furnish or delay in furnishing
any such services when such failure or delay is caused by acts of God or the
elements, labor disturbances of any character, any other accidents or other
conditions beyond the reasonable control of Landlord, or by the making of
repairs or improvements to the Premises or to the Building, or (ii) the
limitation, curtailment, rationing or restriction on use of water or
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises or the Building; provided, in the case of any of
the foregoing, that Landlord shall take all reasonable steps to remove the cause
of any such failure, disturbance, or restriction.  Furthermore, Landlord shall
be entitled to cooperate voluntarily in a reasonable manner with the efforts of
national, state or local governmental agencies or utilities suppliers in
reducing energy or other resources consumption.

 

15.          Tenant’s Certificates.

 

Tenant, at anytime and from time to time upon not less than ten (10) days prior
written notice from Landlord, will execute, acknowledge and deliver to Landlord
and, at Landlord’s request, to any prospective purchaser, ground or underlying
lessor or mortgagee of any  part of the Building or the land upon which the
Building is located, a certificate of Tenant stating:  (a) that Tenant has
accepted the Premises (or, if Tenant has not done so, that Tenant has not
accepted the Premises and specifying the reasons therefore), (b) the
Commencement and Expiration Dates of this Lease, (c) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that same is in full force and effect as modified and stating the
modifications), (d) whether or not there are then existing any defenses against
the enforcement of any of the obligations of Tenant under this Lease (and, if so
specifying same), (e) whether or not there are then existing any defaults by
Landlord in the performance of its obligations under this Lease (and, if so,
specifying same), (f) the dates, if any, to which the Rent and Additional
Charges and other charges under this Lease have been paid, and (g) any other
information that may reasonably be required by any of such persons.  It is
intended that any such certificate of Tenant delivered pursuant to this
Paragraph 15 may be relied upon by Landlord and any prospective purchaser,
ground or underlying lessor or mortgagee of any part of the Building or the land
upon which the Building is located.

 

13

--------------------------------------------------------------------------------


 

16.          Holding Over.

 

Any holding over after the expiration of the Term with the consent of Landlord
shall be construed to be a tenancy from month-to-month at one hundred and fifty
percent (150%) of the Rent herein specified (prorated on a monthly basis),
unless Landlord shall specify a lesser Rent in its sole discretion, and shall
otherwise be on the terms and conditions herein specified so far as applicable. 
Any holding over without Landlord’s consent shall constitute a default by Tenant
and entitle Landlord to re-enter the Premises as provided in Paragraphs 19 and
21.

 

17.          Subordination.

 

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be subject and
subordinate at all times to: (a) all ground leases or underlying leases which
may now exist or hereafter be executed affecting the Building or the land upon
which the Building is situated or both, and (b) the lien of any mortgage or deed
of trust which may now exist or hereafter be executed in any amount for which
the Building, land, ground leases or underlying leases, or Landlord’s interest
or estate in any of said terms, is specified as security.  Notwithstanding the
foregoing, Landlord shall have the right to subordinate or cause to be
subordinated any such ground leases or underlying leases or any such liens to
this Lease.  In the event that any ground lease or underlying lease terminates
for any reason or any mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn  to and become the Tenant of the successor in interest to
Landlord at the option of such successor in interest.  Landlord covenants on
behalf of itself and its successors-in-interest that in the event of any such
termination, foreclosure or conveyance, Tenant shall continue to have the right
to possession of the Premises under the terms of this Lease.  Tenant covenants
and agrees to execute and deliver, upon demand by Landlord and in the form
requested by Landlord, any additional documents evidencing the priority or
subordination of this Lease with respect to any such ground leases or underlying
leases or the lien of any such mortgage or deed of trust.

 

18.          Rules and Regulations.

 

Tenant shall faithfully observe and comply with the Rules and Regulations
attached to this Lease as Exhibit  “B” and all reasonable modifications thereof
and additions thereto from time to time put into effect by Landlord acting in
its reasonable discretion.  In the event of an express and direct conflict
between the terms, covenants, agreements and conditions of this Lease and those
set forth in the rules and regulations, as modified and amended from time to
time by Landlord, this Lease shall control.

 

19.          Re-Entry By Landlord.

 

(a)           Except for designated secured areas (“Secured Areas”), Landlord
reserves and shall at all times have the right to re-enter the Premises to
inspect the same, to show the Premises with reasonable advance notice to
prospective purchasers, mortgagees, or tenants, to post notices of
non-responsibility, and to alter, improve or repair the Premises and any portion
of the Building without abatement of Rent or Additional Charges, and may for
that purpose erect, use, and maintain scaffolding, pipes, conduits, and other
necessary structures in and through the Premises where reasonably required by
the character of the work to be performed, provided that the entrance to the

 

14

--------------------------------------------------------------------------------


 

Premises shall not be blocked thereby, and further provided that the business of
Tenant shall not be materially interrupted.  Landlord agrees that all persons
entering the Premises under its authority shall enter in accordance with, and at
all times abide by, security measures and procedures established by Tenant.  In
connection with any permitted re-entry as described above, Tenant hereby waives
any claim for damages for any inconvenience to or interference with Tenant’s
business or any loss of occupancy or quiet enjoyment of the Premises occasioned
thereby.  For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in, upon and about the
Premises, excluding Tenant’s vaults and safes or Secured Areas, and Landlord
shall have the right to use any and all means which Landlord may deem necessary
or proper to open said doors in an emergency, in order to obtain entry to any
portion of the Premises, and any entry to the Premises, or portion thereof,
obtained by Landlord by any of said means, or otherwise, shall not under any
circumstance be construed or deemed to be forcible or unlawful entry into, or a
detainer of, the Premises, or an eviction, actual or constructive, of Tenant
from the Premises or any portions thereof.  Landlord shall also have the right
at anytime, without the same constituting an actual or constructive eviction and
with out incurring any liability to Tenant therefore, to change the arrangement
and/or location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building and to change
the name, number or designation by which the Building is commonly known.

 

(b)           For Secured Areas, Landlord may have access to such portions of
the Premises only upon a reasonable advance request that shall specify the
purpose for such access, permission by Tenant to enter, and being escorted at
all times by a designated representative of Tenant. Landlord agrees that all
persons entering such Secured Areas under the authority of Landlord shall enter
in accordance with, and at all times abide by, the security measures and
procedures established by Tenant.  Notwithstanding the foregoing, in the event
of an emergency, Landlord shall have the right to enter the Secured Areas with
an escort by an employee or apparent agent of Tenant.

 

20.          Insolvency or Bankruptcy.

 

The appointment of a receiver to take possession of all or substantially all of
the assets of  Tenant, or an assignment of Tenant for the benefit of creditors,
or any action taken or suffered by Tenant under any insolvency, bankruptcy,
reorganization or other debtor relief proceedings, whether now existing or
hereafter amended or enacted, shall at Landlord’s option constitute a breach of
this Lease by Tenant.  Upon the happening of any such event or at anytime
thereafter, this Lease shall terminate five (5) days after written notice of
termination from Landlord to Tenant.  In no event shall this Lease be assigned
or assignable by operation of law or by voluntary or involuntary bankruptcy
proceedings or otherwise and in no event shall this Lease or any rights or
privileges hereunder be an asset of Tenant under any bankruptcy, insolvency,
reorganization or other debtor relief proceeding.

 

21.          Tenant Default.

 

The failure to perform or honor any covenant, condition or representation made
under this Lease shall constitute a default hereunder by Tenant unless remedied
prior to the expiration of the appropriate cure period.  Tenant shall have a
period of five (5) business days from the date of written notice from Landlord
within which to cure any default in the payment of Rent or Additional Charges. 
Said right to cure shall terminate and Tenant shall be in breach of its
obligations herein and shall be subject to Landlord’s rights and remedies under
the terms of this agreement and any other rights and remedies available to
Landlord at law or equity, should such default occur more than two times during
any twelve (12) month period during the initial and/or any renewal term of this
lease.  Tenant

 

15

--------------------------------------------------------------------------------


 

shall have a period of twenty (20) days from the date of written notice from
Landlord within which to cure any default other than a default in the payment of
Rent or Additional Charges under this Lease; provided, however, that with
respect to any default other than the payment of Rent or Additional Charges that
cannot reasonably be cured with in twenty (20) days, the default shall not be
deemed to be uncured if Tenant commences to cure within twenty (20) days from
Landlord’s notice and continues to prosecute diligently the cure thereof.  Upon
an uncured default of this Lease by Tenant, and in addition to Landlord’s rights
and remedies under the terms of this Agreement and any other rights and remedies
available to Landlord at law or in equity, Landlord shall have the following
rights and remedies (the choice of one remedy by Landlord shall not preclude
Landlord from seeking another remedy against Tenant):

 

(a)           The right to accelerate the Rent and Additional Charges and to
recover immediately from Tenant an amount equal to the present value of the Rent
and Additional Charges for the balance of the Term less the amount  of rental
loss for the same period that could not be reasonably avoided by Landlord.  The
right to apply the Security Deposit to Tenant’s obligations;

 

(b)           The right to continue this Lease in effect and to enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Rent and Additional Charges as they become due, for so long as Landlord does not
terminate Tenant’s right to possession.  Acts of maintenance or preservation,
efforts to relet the Premises or the appointment of a receiver upon Landlord’s
initiative to protect its interest under this Lease shall not constitute a
termination of Tenants right to possession;

 

(c)           The right to terminate this Lease;

 

(d)           The right to change the locks, change any applicable security
codes of the Premises, and remove Tenant’s signs. The right and power to enter
the Premises and remove therefrom all persons and property, to store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant and to sell such property.  Landlord may from time to time sublet
Premises or any part thereof for such term or terms (which may extend beyond the
Term) and at such rent and such other terms as Landlord may deem reasonably
advisable, with the right to make alterations and repair to the Premises.  Upon
each such subletting, (i) Tenant shall be immediately liable to pay to Landlord,
in addition to indebtedness other than Rent and Additional Charges due
hereunder, the cost of such subletting and such alterations and repairs incurred
by Landlord and the amount, if any, by which the Rent and Additional Charges due
hereunder for the period of such subletting (to the extent such period does not
exceed the Term) exceeds the amount to be paid as Rent and Additional Charges
for the Premises for such period or (ii) at the option of Landlord, rents
received from such subletting shall be applied first, to payment of any
indebtedness other than Rent and Additional Charges due hereunder from Tenant to
Landlord; second, to the payment of any costs of such subletting and of such
alterations and repairs; third, to payment of Rent and Additional Charges due
and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of future Rent and Additional Charges as the same becomes due
hereunder.  If Tenant has been credited with any rentals to be received by such
subletting under option (i) and such rentals shall not be promptly paid to
Landlord by the sub-tenant(s), or if such rentals received from such subletting
under option (ii) during any month be less than that to be paid during that
month by Tenant hereunder, Tenant shall pay any such deficiency to Landlord. 
Such deficiency shall be calculated and paid monthly.  Notwithstanding any such
subletting without termination, Landlord may at anytime thereafter elect to
terminate this Lease for such previous breach; and

 

16

--------------------------------------------------------------------------------


 

(e)           The right to have a receiver appointed for Tenant, upon
application by Landlord, to take possession of the Premises and to apply any
rental collected from the Premises and to exercise all other rights and remedies
granted to Landlord pursuant to subparagraph (d) above.

 

22.          Landlord Default.

 

In the event that Landlord fails to materially provide any of the services
described herein or fails to maintain the Building structure in an acceptable
manner consistent with other similar buildings located in the Nashville Central
Business District, Landlord shall have thirty (30) days to materially provide
all of the services described herein including maintenance of the Building in a
manner consistent with this Agreement.  Notwithstanding anything herein to the
contrary, Tenant shall not be entitle to terminate this Lease so long as
Landlord is diligently pursuing its efforts to cure such default(s) but in no
event more than 60 days after receipt of written notice.  If Landlord should
fail to cure any default described herein within any of the cure periods
provided above, Tenant may without limitation of any other available remedy,
terminate this Lease and be relieved of any further rental payment or other
obligations pursuant to the provisions of this Lease.

 

23.          Damage By Fire or Other Casualty

 

If the Premises or the Building are damaged by fire or other casualty, Landlord
shall forthwith repair the same, provided that such repairs can be substantially
completed within one hundred twenty (120) days after the date of such damage and
the Premises restored to Tenantable condition under the laws and regulations of
the federal, state and local government authorities having jurisdiction
thereof.  In such event, this Lease shall remain in full force and effect except
that Tenant shall be entitled to a proportionate reduction of Rent and
Additional Charges while such repairs to be made hereunder by Landlord are being
made. Such proportionate reduction shall be based upon the extent to which such
damage and the making of such repairs by Landlord shall render the Premises
unfit for occupancy or the business carried on by Tenant in the Premises. 
Within thirty (30) days after the date of such damage, Landlord shall notify
Tenant whether or not such repairs can be substantially completed within one
hundred twenty (120) days after the date of such damage.  If such repairs cannot
be substantially completed within one hundred twenty (120) days of such damage
either party shall then have the option to terminate this Lease as of a date
within thirty (30) days of receipt of such notice as determined by Tenant.

 

24.          Eminent Domain.

 

If any material part of the Building or Premises shall be taken or appropriated
under the power of eminent domain or conveyed in lieu thereof, and the taking
would prevent or materially interfere with the use of the Premises for the
purposes for which it is being used, either party shall have the right to
terminate this Lease at its option.  In such event, Landlord and Tenant shall
each receive any income, rent, award or any interest therein which may be paid
in connection with the exercise of such power of eminent domain in respect of
their respective interests hereunder (including, in the case of Tenant, the
value of any improvements paid for by it). If a part of the Premises shall be so
taken or appropriated or conveyed during the Term and neither party elects to
terminate, the Rent and Additional Charges to be paid under this Lease for the
remainder of the Term shall be proportionately reduced, such reduction to be
based upon the extent to which the partial taking or appropriation or conveyance
shall interfere with the business carried on by Tenant in the Premises. 
Notwithstanding anything to the contrary contained in this Paragraph 24, if the
use or occupancy of any part of the Premises shall be taken or appropriated
under power of eminent domain

 

17

--------------------------------------------------------------------------------


 

during the Term for a period of not more than thirty (30) days, this Lease shall
be and remain unaffected by such taking or appropriation and Tenant shall
continue to pay in full all Rent and Additional Charges payable hereunder by
Tenant; in the event of any such temporary appropriation or taking, Tenant shall
be entitled to receive that portion of any award which represents compensation
for the use of or occupancy of the premises during the period of appropriation,
and Landlord shall be entitled to receive that portion of any award which
represents the cost of restoration of the Premises and the use and occupancy of
the premise after the period of appropriation.

 

25.          Sale By Landlord.

 

In the event of a sale or conveyance by Landlord of the Building, any such sale
or conveyance shall operate to release Landlord from any future liability upon
any of the covenants or conditions, expressed or implied, herein contained in
favor of Tenant, and in such event Tenant agrees to look solely to the successor
in interest of Landlord in and to this Lease.  This shall not be affected by any
such sale, and Tenant agrees to attorn to the purchaser or assignee.  Landlord
shall ensure that any document of sale or conveyance requires the purchaser or
assignee to assume any and all of Landlord’s obligations to Tenant under the
terms of this Lease so long as Tenant is not in default of its obligation under
the terms of this lease.

 

26.          Right of Landlord to Perform.

 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent and Additional Charges.  If Tenant shall fail to
pay any sum of money, other than Rent and Additional Charges, required to be
paid by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue for twenty (20) days after
notice thereof by Landlord, Landlord may, but shall not be obligated to do so,
and without waiving or releasing Tenant from any obligations of Tenant, make any
such payment or perform any such act on Tenant’s part to be made or performed as
provided in this Lease.  All sums so paid by Landlord and all necessary
incidental costs together with interest thereon at the maximum rate permitted by
law, from the date of such payment by Landlord shall be payable as Additional
Charges to Landlord on demand.

 

27.          Surrender of Premises.

 

(a)           At the end of the Term or any renewal thereof or other sooner
termination of this Lease, Tenant will peaceably deliver to Landlord possession
of the Premises, together with all improvements or additions upon or belonging
to the same, by whomsoever made, in the same condition as received, or first
installed, ordinary wear and tear, damaged by fire, earthquake, act of God, or
the elements alone excepted.  The Premises shall be broom clean and free of
rubbish and Tenant’s personal property.  Tenant may, upon the termination of
this Lease, remove all movable furniture and equipment belonging to Tenant,
whether or not attached to or installed in the Premises, at Tenant’s sole cost,
title to which shall be in Tenant, provided that Tenant repairs any damage
caused by such removal.  Property not so removed shall be deemed abandoned by
Tenant and title to the same shall thereupon pass to Landlord.  Upon request by
Landlord, unless otherwise agreed to in writing by Landlord, Tenant shall
remove, at Tenant’s sole cost, all moveable furniture and equipment belonging to
Tenant which may be left by Tenant and repair any damage, resulting from such
removal.

 

18

--------------------------------------------------------------------------------


 

(b)           The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.

 

28.          Waiver.

 

If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein.  Furthermore, the acceptance of Rent and Additional
Charges by Landlord shall not constitute a waiver of any preceding breach by
Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time Landlord accepted such
Rent and Additional Charges. Failure by Landlord to enforce any of the terms,
covenants or conditions of this Lease for any length of time shall not be deemed
to waive or to decrease the right of Landlord to insist thereafter upon strict
performance by Tenant.  Waiver by Landlord of any term, covenant or condition
contained in this Lease may only be made by a written document signed by
Landlord.

 

29.          Notices

 

Except as otherwise expressly provided in this Lease, any bills statement,
notices, demands, requests or other communications given or required to be given
under this Lease shall be effective only if rendered or given in writing, sent
by registered or certified mail or delivered personally or by overnight carrier,

 

(a)           to Tenant

 

(i)            at Tenant’s address set forth in the Basic Lease Information,
attached hereto as Exhibit “A1”, if sent prior to Tenant’s taking possession of
the Premises, or;

(ii)           at the Premises if sent subsequent to Tenant’s taking possession
of the Premises, or;

(iii)          at any place where Tenant may be found if sent subsequent to
Tenant’s vacating, deserting, abandoning or surrendering the Premises, or;

 

(b)           to Landlord at Landlord’s address set forth in the Basic Lease
Information, or;

 

(c)           to such other address as either Landlord or Tenant may designate
at its new address for such purpose by notice given to the other in accordance
with the provisions of this Paragraph 29.  Any such bill, statement, notice,
demand, request or other communication shall be deemed to have been rendered or
given three (3) days after the date when it shall have been mailed as provided
in this paragraph 29 if sent by registered or certified mail, or upon the date
personal delivery is made.  If Tenant is notified of the identity and address of
Landlord’s mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor notice of any default by Landlord under
the terms of this Lease in writing sent by registered or certified mail, and
such mortgagee or ground or underlying lessor shall be given a reasonable
opportunity to cure such default prior to Tenant exercising any remedy available
to it.

 

19

--------------------------------------------------------------------------------


 

30.          Abandonment.

 

Tenant shall not abandon the Premises at any time during the Term, and if Tenant
shall abandon or surrender the Premises or be dispossessed by process of law, or
otherwise, any personal property belonging to Tenant and left on the Premises
shall, at the option of Landlord, be deemed to be abandoned and title thereto
shall thereupon pass to Landlord if not removed within ten (10) business days
after receipt of notice from Landlord to such effect, except such property as
may be mortgaged to Landlord.

 

31.          Successors and Assigns.

 

Subject to the provisions of Paragraph 11, the terms, covenants and conditions
contained herein shall be binding upon and inure to the benefit of the parties
hereto and their respective legal and personal representatives, successors and
assigns.

 

32.          Attorney’s Fees.

 

If Tenant or Landlord brings any action for any relief against the other,
declaratory or otherwise, arising out of this Lease, including any suit by
Landlord for the recovery of Rent or Additional Charges or possessions of the
Premises, the losing party shall pay to the prevailing party a reasonable sum
for attorney’s fees, which shall be deemed to have accrued on the commencement
of such action and shall be paid whether or not the action is prosecuted to
judgment or otherwise settled among the parties.

 

33.          Miscellaneous.

 

(a)           The term “Premises” wherever it appears herein includes and shall
be deemed or taken to include (except where such meaning would be clearly
repugnant to the context) the office space demised and improvements now or at
any time hereinafter comprising or built in the space hereby demised.  The
paragraph headings herein are for convenience of reference and shall in no way
define, increase, limit or describe the scope or intent of any provision of this
Lease.  The term “Landlord” shall include Landlord and its successors and
assigns.  In any case where this Lease is signed by more than one person, the
obligations hereunder shall be joint and several.  The term “Tenant” or any
pronoun used in place thereof shall indicate and include the masculine or
feminine, the singular or plural number, individuals, firms or corporations, and
their and each of their respective successors, executors, administrators, and
permitted assigns, according to the context hereof.

 

(b)           Time is of the essence of this Lease and all of its provisions. 
This Lease shall in all respects be governed by the laws of the State of
Tennessee.  This Lease, together with its exhibits, contains all the agreements
of the parties hereto and supersedes any previous negotiations.  There have been
no representations made by the Landlord or understandings made between the
parties other than those set forth in this Lease and its exhibits.  This Lease
may not be modified except by a written instrument by the parties hereto.

 

(c)           If for any reason whatsoever any of the provisions hereof shall be
unenforceable or ineffective, all of the other provisions shall be and remain in
full force and effect.

 

20

--------------------------------------------------------------------------------


 

(d)           Upon Tenant paying the Rent and Additional Charges and performing
all of Tenant’s obligations under this Lease, Tenant may peacefully and quietly
enjoy the Premises during the Term as against all persons or entities lawfully
claiming by or through Landlord.

 

34.          Parallel Gear

 

Tenant and Landlord agree and acknowledge that the Building contains certain
specialized electronic switching equipment (the “Parallel Gear”).  The Parallel
Gear is not currently owned by Landlord, but prior to the Commencement Date,
Landlord shall purchase the Parallel Gear.  Tenant shall maintain the Parallel
Gear in its current condition, shall maintain a service contract for the
Parallel Gear with a service provider approved in advance by Landlord (which
consent shall not be unreasonably withheld), shall provide quarterly reports to
Landlord regarding the maintenance status of the Parallel Gear, and shall have
the right to use the Parallel Gear throughout the term of the Lease.  In the
event that Tenant connects a second generator (or other similar equipment) to
the Parallel Gear at any time during the Term of this Lease, Tenant shall
immediately provide written notice to Landlord, and Tenant shall immediately pay
to Landlord the amount of $50,000.  In the event that Tenant fails to make such
payment within five (5) days from connecting the second generator as provided
above, then Tenant shall be in default hereunder and Landlord shall have the
right to remove the Parallel Gear immediately without further notice to Tenant
and without liability to Tenant.  Upon the expiration of the Term of the Lease,
the Parallel Gear shall be the property of Landlord.

 

35.          Limitation of Landlord’s Liability.

 

Tenant recognizes that Landlord is a limited liability company.  It is expressly
understood and agreed by and between the parties hereto that anything herein to
the contrary notwithstanding, that each and all of the representations,
covenants, undertakings and agreements herein made on the part of Landlord are
intended not as personal representations, covenants, undertakings and agreements
of the members of Landlord, but are made an intended for the purpose of binding
Landlord and  Landlord’s interest in the Building.  No personal liability or
personal responsibility is assumed by nor shall at anytime be asserted or
enforced against, any of the members of Landlord on account of this Lease.  All
such personal liability, if any, being expressly waived and released by Tenant
herein, and by all persons claiming by, through or under Tenant.

 

36.          Limitation of Trustee’s Liability.

 

It is expressly understood and agreed by Tenant that, anything herein to the
contrary notwithstanding, that each and all of the representations, covenants,
undertakings and agreements herein made on the part of Trustee, if any, are
intended not as personal representations, covenants, undertakings and agreements
of Trustee, but are made an intended for the purpose of binding Trustee’s
interest in the Premises.  No personal liability or personal responsibility is
assumed by nor shall at anytime be asserted or enforced against, Trustee on
account of this Lease.  All such personal liability, if any, being expressly
waived and released by Tenant herein, and by all persons claiming by, through or
under Tenant.  Trustee shall not be liable for consequential damages arising out
of any breach of default under this Agreement, including, without limitation,
loss of use or income from the Building or the Premises or any equipment or
facilities therein, whether by Tenant or any person claiming through or under
Tenant.  Tenant shall look only to Trustee’s interest in the Premises (or the
proceeds thereof) for satisfaction of Tenant’s remedies or for the collection of
a judgment or other judicial process requiring the payment of money by Trustee
in the event of any default by Trustee

 

21

--------------------------------------------------------------------------------


 

hereunder, and no other property or assets of Trustee, or its partners, members,
principals or related entities, disclosed or undisclosed, shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease, the relationship of Trustee and
Tenant hereunder or Tenant’s use and occupancy of the Premises.

 

37.          Tenant Improvements.

 

Any improvements to the Premises shall be made by Tenant, at Tenant’s sole cost
in a first class manner in accordance with all applicable laws and regulations.

 

38.          Special Stipulations.

 

Tenant shall have the right to use all parking spaces adjacent to the Building
upon commencement of this Lease at no additional charge.  Tenant shall also have
the right to use the vacant lot adjacent to the Building owned by Landlord for
Tenant’s parking until such time that Landlord provides written notice to
Tenant.  In the event that such vacant lot is no longer available to Tenant,
then Landlord shall provide additional off-site parking to Tenant at no
additional charge for up to 30 total parking spaces (including any spaces at the
Building).

 

39.          Brokerage.

 

Tenant represents and warrants to Landlord that it has not dealt with any broker
in connection  with this Lease.  Landlord represents and warrants to Tenant that
it has not dealt with any broker in connection with this Lease other than
Armistead Barkley, Inc.  The execution and delivery of this Lease by each party
shall be conclusive evidence that such party has relied upon the foregoing
representation and warranty.  Tenant shall indemnify and hold Landlord harmless
from and against any and all claims for commissions, fees or other compensation
by any person who shall claim to have dealt with Tenant in connection with this
Lease and for any and all costs incurred by Landlord in connection with such
claims, including, without imitation, reasonable attorney’s fees and
disbursements. Landlord shall indemnify and hold Tenant harmless from and
against any and all claims or commissions, fees or other compensation by Broker
and any person who shall claim to have dealt with Landlord in connection with
this Lease and for any and all costs incurred by Tenant in connection with such
claims, including, without limitation, reasonable attorneys’ fees and
disbursements.  The provisions of this Paragraph 39 shall survive the expiration
or earlier termination of this Lease.

 

40.          Force Majeure.

 

In the event of strike, lockout, labor trouble, civil commotion, Act of God, or
any other cause beyond a party’s control (collectively “force majeure”)
resulting in either party’s inability to supply the services or perform the
other obligations required of Landlord hereunder, this Lease shall not terminate
and Tenant’s obligation to pay Rent and all other charges and sums due and
payable by Tenant shall not be affected or excused and Landlord shall not be
considered to be in default under this Lease.  If, as a result of force majeure,
either party is delayed in performing any of its obligations under this Lease,
other than Tenant’s obligation to pay Rent and all other charges and sums
payable by Tenant hereunder, Tenant’s performance shall be excused for a period
equal to such delay and Tenant shall not during such period be considered to be
in default under this Lease with respect to the obligation, performance of which
has thus been delayed.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LANDLORD:

TENANT:

 

 

Nashville Urban Partners 2000 II, LLC

Codigent Solutions Group, Inc.

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

Exhibit A

 

Floorplan of the Building

 

24

--------------------------------------------------------------------------------


 

Exhibit B

Rules and Regulations

 

1.                                       Landlord agrees to furnish Tenant five
keys without charge.  Additional keys will be furnished at a nominal charge. 
Except for Secured Areas, Tenant shall not change locks or install additional
locks on doors without prior written consent of Landlord, which shall not be
unreasonably withheld.  Tenant shall not make or cause to be made duplicates of
keys procured from Landlord without prior approval of Tenant.  All keys to
premises shall be surrendered to Landlord upon termination of this Lease.

 

2.                                       Tenant will refer all contractors,
contractor’s representatives and installation technicians rendering any service
on or to the premises for Tenant to Landlord for Landlord’s approval before
performance of any contractual service.  Tenant’s contractors and installation
technicians shall comply with Landlord’s rules and regulations pertaining to
construction and installation.  This provision shall apply to all work performed
on or about the premises or project, including installation of telephones,
telegraph equipment, electrical devices and attachments and installations of any
nature affecting floors, walls, woodwork, trim, windows, ceilings and equipment
or any other physical portion of the premises or project.

 

3.                                       Tenant shall not at any time occupy any
part of the premises or project as sleeping or lodging quarters.

 

4.                                       Except for operations contemplated by
the Lease, including those materials and equipment  necessary to maintain
emergency power, Tenant shall not place, install or operate on the premises or
in any part of the building any engine or machinery, or conduct mechanical
operations thereon or therein, or place or use in or about the premises or
project any explosives, gasoline, kerosene, oil, acids, caustics, or any
flammable, explosive or hazardous material without written consent of Landlord,
which consent shall not be unreasonably withheld.

 

5.                                       Landlord will not be responsible for
lost or stolen personal property, equipment, money or jewelry from the premises
or the project regardless of whether such loss occurs when the area is locked
against entry or not.

 

6.                                       No dogs, cats, fowl, or other animals
shall be brought into or kept in or about the Building.

 

7.                                       Employees of Landlord shall not receive
or carry messages for or to any Tenant or other person or contract with or
render free or paid services to any Tenant or to any of Tenant’s agents,
employees or invitees.

 

8.                                       None of the parking, entries, passages,
doors, hallways or stairways shall be blocked or obstructed or any rubbish,
litter, trash, or material of any nature placed, emptied or thrown into these
areas or such area used by Tenant’s agents, employees or invitees at any time
for purposes inconsistent with their designation by Landlord.

 

9.                                       The water closets and other water
fixtures shall not be used for any purpose other than those for which they were
constructed, and any damage resulting to them from misuse or by the defacing or
injury of any part of the building shall be borne by the person who shall
occasion it.  No person shall waste water by interfering with the faucets or
otherwise.

 

25

--------------------------------------------------------------------------------


 

10.                                 Parking is prohibited in areas not striped
for parking and in other areas as may be designated by Landlord.  Every person
is required to park and lock his vehicle. All responsibility for damage to
vehicles or persons is assumed by the owner of the vehicle or its driver.

 

11.                                 Tenant shall not lay floor covering within
the premises without written approval of the Landlord. The use of cement or
other similar adhesive materials not easily removed with water is expressly
prohibited.

 

12.                                 It is Landlord’s desire to maintain in the
building or project the highest standard of dignity and good taste consistent
with comfort and convenience for tenants.  Any action or condition not meeting
this high standard should be reported directly to Landlord.  Your cooperation
will be mutually beneficial and sincerely appreciated. Landlord reserves the
right to make such other and further reasonable rules and regulations as in its
judgment may from time to time be necessary, for the safety, care and
cleanliness of the premises and for the preservation of good order therein.

 

26

--------------------------------------------------------------------------------


 

Exhibit C

 

Security Fence

 

27

--------------------------------------------------------------------------------
